DETAILED ACTION
This action is in response to communications filed 6/18/2020:
Claims 1-9 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard et al (US20150281863, hereinafter “Westergaard”) in view of Eaton et al (US20130315424, hereinafter “Eaton”).
Regarding claim 1, Westergaard teaches a method of defining connection information between a hearing aid and an accessory using a device configured to act as the hearing aid (Fig. 1, ¶3, method of fitting for hearing aid system), the method comprising:

providing the accessory to be paired with the hearing aid (Fig. 1, client device 101),
initiating a pairing process between the device configured to act as the hearing aid and the accessory (¶48, process is started to pair client 101 and external device 102 to allow direct communication),
Westergaard fails to explicitly teach storing specific bond data from the pairing process for a secure connection between the hearing aid and the accessory in the device configured to act as the hearing aid.
Eaton teaches storing specific bond data from the pairing process for a secure connection between the hearing aid and the accessory in the device configured to act as the hearing aid (¶70, known wireless connection such as Bluetooth can be used to connect programming module [device configured to act as the hearing aid] and mobile terminal [accessory]; using Bluetooth connection method results in establishing a new pair connection during first pairing and allows for re-connection between known/established paired devices [this is known and is seen during any standard Bluetooth connection between two compatible devices]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless connection method (as taught by Westergaard) for the known Bluetooth wireless connection method (as taught by Eaton). The rationale to do so is to substitute one well known wireless connection for another to yield the predictable result of using a known low energy wireless connection method between two compatible devices.
Regarding claim 2, Westergaard in view of Eaton teaches further comprising transmitting the specific bond data from the device configured to act as the hearing aid to a remote location and writing the specific bond data into a hearing aid (Westergaard, ¶83, unique device identification provided to 
Regarding claim 3, Westergaard in view of Eaton teaches wherein the pairing process follows the pairing process of a standard protocol (Westergaard, ¶85-86, standard network protocol).
Regarding claim 4, Westergaard in view of Eaton teaches wherein the standard protocol is Bluetooth (Eaton, ¶70, Bluetooth connection between programming module and mobile terminal).
Regarding claim 5, Westergaard in view of Eaton teaches wherein the method of defining connection information is performed separate from a process of defining audiological settings for the hearing aid (Westergaard, Fig. 1, connections are performed prior to a fitting process).
Regarding claim 6, Westergaard in view of Eaton teaches wherein the method of defining connection information is performed prior to, or after, a process of defining audiological settings for the hearing aid (Westergaard, ¶44, connections are defined prior to fitting).
Regarding claim 7, Westergaard in view of Eaton teaches wherein the hearing aid is a binaural hearing aid system comprising a first and a second hearing aid (Westergaard, ¶4, binaural hearing aid; see also Eaton, Fig. 11, binaural hearing aid) and the method comprises performing defining connection information for the first hearing aid in a first step and performing defining connection information for the second hearing aid in a second step (Westergaard, ¶44, external device establishes hearing aid system connection and allows for communication for fitting).
Regarding claim 8, it is rejected similarly as claim 1. The device can be found in Westergaard (abstract, hearing aid fitting system).
Regarding claim 9, Westergaard in view of Eaton teaches herein the device is configured to act as a monoaural hearing aid or a binaural hearing aid during the pairing process (Eaton, ¶71, programming module can be implemented as a headset [capable of sending aural signals to the user] .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651